DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response After Final Action filed 06 May 2022.  Claims 1-12 and 14-16 are currently under consideration.  The Office acknowledges the amendments to claims 1, 4, 8-11, and 14-16.

Allowable Subject Matter
Claims 1-12 and 14-16 are allowed, as the rejections under 35 U.S.C. 112(b) have been overcome via the present amendments; again, while optimizing fractionation schemes, calculating biological impact, and providing multiple planning/optimization results are all known in the prior art, none of the prior art of record teaches or reasonably suggests receiving anatomical images data and a predetermined plan including a dose distribution, receiving first and second sets of parameters for fractionation schemes, calculating a biological impact of the plan based on the image data, dose distribution, and each set of parameters, and simultaneously providing the results of the calculations for each set of parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791